Citation Nr: 0516022	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to March 10, 1997, for 
the award of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1944 to June 
1946.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on April 11, 2005, was granted by 
the Board on May 18, 2005, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

A Board decision dated in May 2003 granted service connection 
for residuals of a low back injury.  Subsequently, a June 
2003 rating decision effectuated the Board's decision and 
assigned a 40 percent evaluation for the veteran's service-
connected back condition, and assigned an effective date of 
March 10, 1997.  The veteran filed a timely notice of 
disagreement in July 2003, and a timely substantive appeal in 
February 2004, as to the assigned effective date.  The issue 
of entitlement to an effective date prior to March 10, 1997, 
for the award of service connection for a low back disability 
was certified to the Board in February 2004.

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  
With regard to a claim of entitlement to service connection, 
the effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2004).

A claim for an earlier effective date stemming from a notice 
of disagreement to an original grant of the benefit sought is 
considered a "downstream" issue.  In a December 2003 
opinion regarding notice of information and evidence 
necessary to substantiate claim for issues raised in Notice 
of Disagreement, VA General Counsel held that "if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  In other words, additional notice under the 
provisions of VCAA is not required on a "downstream" issue.

As the veteran was not given section 5103(a) notice regarding 
his claim for service connection for a low back disorder, 
further notice by the RO is required, as VA's duty to notify 
and assist under the provisions of the VCAA has not been 
fulfilled as to the issue of entitlement to an earlier 
effective date for the award of service connection for a low 
back disorder.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied with respect 
to the issue of entitlement to an earlier 
effective date regarding the award of 
service connection.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the RO must readjudicate the 
veteran's claim on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case and given an appropriate opportunity 
to respond.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 79 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


